Name: Commission Regulation (EEC) No 2309/78 of 2 October 1978 amending Regulation (EEC) No 1613/71 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto
 Type: Regulation
 Subject Matter: transport policy;  plant product;  EU finance
 Date Published: nan

 3 . 10 . 78 No L 278/25Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2309/78 of 2 October 1978 amending Regulation (EEC) No 1613/71 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto whereas, for the purpose of fixing cif prices a correc ­ tive amount must be fixed for this variety, taking into account both the Community standard quality and the differences in price and in characteristics between this quality and those listed in the said Annex I ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice (J), as last amended by Regu ­ lation (EEC) No 1 260/78 (2), and in particular Article 16 (5) thereof, Whereas the Annexes to Commission Regulation (EEC) No 1613/71 of 26 July 1971 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto (3), as last amended by Regulation (EEC) No 59/78 (4), fix the corrective amounts corresponding to the differences in the value of rice or broken rice of the qualities offered on the world market as compared with the value of the standard quality for which the threshold price is fixed ; Whereas offers on the world market have been recorded for short grain rice from the United States of America, which is not included in Annex I to Regula ­ tion (EEC) No 1613/71 ; HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 1613/71 there shall be added in the column 'Description of the quality of rice', under type 3, the expression 'US short grain'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 1978 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 166, 25 . 6. 1976, p. 11 . (2) OJ No L 156, 14. 6. 1978, p. 11 . (3) OJ No L 168, 27 . 7. 1971 , p. 28 . (4) OJ No L 10, 13 . 1 . 1978 , p. 11 .